
	
		II
		110th CONGRESS
		2d Session
		S. 3058
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2008
			Mr. Brownback (for
			 himself and Mr. Durbin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To prohibit the importation of certain products that
		  contain or are derived from columbite-tantalite or cassiterite mined or
		  extracted in the Democratic Republic of the Congo, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Conflict Coltan and Cassiterite
			 Act of 2008.
		2.Identification
			 of groups that commit certain violations of international law
			(a)In
			 generalNot later than 45 days after the date of the enactment of
			 this Act, the President shall develop and submit to Congress a list of groups
			 in the Democratic Republic of the Congo, including units of the army of the
			 Democratic Republic of the Congo, that—
				(1)commit serious
			 violations of human rights;
				(2)commit violations
			 of international humanitarian law; or
				(3)commit crimes
			 under international law.
				(b)UpdatesThe
			 President shall update the list required by subsection (a) not less frequently
			 than once each year.
			3.Prohibition on
			 imports of certain minerals from the Democratic Republic of the Congo
			(a)ProhibitionNotwithstanding any other provision of law,
			 until the President makes the certification described in subsection (c), no
			 products may be imported into the United States—
				(1)that contain or are derived from
			 columbite-tantalite or cassiterite that is extracted, mined, or otherwise
			 produced in the Democratic Republic of the Congo; and
				(2)the extraction, mining, or production of
			 which benefits a group on the list developed under section 2(a).
				(b)Benefit
			 definedFor purposes of subsection (a), the extraction, mining,
			 or production of columbite-tantalite or cassiterite benefits a group on the
			 list developed under section 2(a) if the sale of the columbite-tantalite or
			 cassiterite, as the case may be, results in arms or money being transferred
			 directly or indirectly to the group.
			(c)CertificationThe
			 prohibition described in subsection (a) shall terminate on the date that is 45
			 days after the date on which the President certifies to Congress that the
			 violations of human rights, violations of international humanitarian law, and
			 crimes under international law committed in the Democratic Republic of Congo by
			 groups on the list developed under section 2(a) have ceased.
			4.Penalties
			(a)In
			 general
				(1)Unlawful actsIt shall be unlawful for a person to
			 violate, attempt to violate, conspire to violate, or cause a violation of
			 section 3(a).
				(2)Civil
			 penaltyA civil penalty may be imposed on any person that commits
			 an unlawful act described in subsection (a) in an amount not to exceed
			 $10,000.
				(3)Criminal penaltyA person that willfully commits or
			 willfully attempts to commit an unlawful act described in subsection (a), upon
			 conviction—
					(A)in the case of a corporation or other legal
			 entity, shall be fined not more than $50,000; or
					(B)in the case of a natural person, including
			 an officer, director, or agent of a corporation or other legal entity,
			 may—
						(i)be fined not more than $50,000;
						(ii)be imprisoned for not more than 10 years;
			 or
						(iii)be fined under clause (i) and imprisoned
			 under clause (ii).
						(b)Import
			 violationsIn addition to the penalties provided for in
			 subsection (a), any violation of section 3(a) that violates any other customs
			 law of the United States shall be subject to any applicable civil or criminal
			 penalty, including seizure and forfeiture, that may be imposed under such
			 customs law or title 18, United States Code, with respect to the importation of
			 products described in section 3(a) of this Act.
			
